Citation Nr: 1750074	
Decision Date: 11/03/17    Archive Date: 11/13/17

DOCKET NO.  06-04 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability, prior to September 17, 2007.   


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his friend


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel

INTRODUCTION

The Veteran served on active duty from January 1970 to December 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which is the Agency of Original Jurisdiction (AOJ) in this matter.  

In January 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the hearing transcript is included in the record.  

In August 2011, June 2013, September 2016, and March 2017, the Board remanded this matter for development and medical inquiry.  In a July 2017 rating decision, the RO found a TDIU warranted effective September 17, 2007.  The issue of whether a TDIU was warranted earlier in the appeal period is the sole issue remaining on appeal.  

The record in this matter consists of electronic claims files and has been reviewed.  New and relevant evidence has not been added to the record since the July 2017 Supplemental Statement of the Case (SSOC).   

The Board will decide below the issue regarding whether a TDIU was warranted prior to September 17, 2007 on a schedular basis.  The issue regarding whether a TDIU was warranted prior to September 17, 2007 on an extraschedular basis is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  On June 14, 2004, the Veteran filed service connection claims for dental, sinus, and eye disabilities, and filed a claim for a TDIU.   
2.  In the May 2005 rating decision on appeal, the RO denied the claims.  

3.  In a July 2017 rating decision, the RO awarded a TDIU effective September 17, 2007.  

4.  Prior to September 17, 2007, the Veteran was service-connected for sinusitis rated as 30 percent disabling, somatic symptom disorder rated as 10 percent disabling, eye disability rated as 10 percent disabling, and, rated as noncompensably disabling, residuals of dental surgical trauma to include pseudomonas aruginosa (psa) bacteria.  


CONCLUSION OF LAW

Prior to September 17, 2007, the criteria for a TDIU had not been met on a schedular basis.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16(a) (2017).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

VA has a duty to notify and to assist the Veteran in the development of his claim.  The duty to notify has been met.  Neither the Veteran nor his representative has alleged error with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances . . . it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  With regard to the duty to assist, the Veteran's records, to include service personnel records (SPRs), service treatment records (STRs), VA and private treatment records, and medical evidence from the Social Security Administration (SSA), have been obtained.  Moreover, the Veteran underwent VA examinations during the appeal period.  

VA afforded the Veteran the opportunity to give testimony before the Board in his own hearing, which he did in January 2011.  The VLJ who conducts a hearing must fulfill two duties under 38 C.F.R. § 3.103 (c)(2).  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In the hearing, the VLJ noted the appellate issue decided herein and ensured clarification regarding the evidence that would support the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

The Board finds that further action is unnecessary under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  The Veteran will not be prejudiced as a result of the Board's adjudication of the issue below.

II.  Entitlement to a TDIU

The Veteran claims entitlement to a TDIU from June 14, 2004.  In July 2017, the RO granted a TDIU effective September 17, 2007.  The question before the Board is whether a TDIU is warranted from June 14, 2004 to September 17, 2007.  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2017).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340, 4.15 (2017).

Total disability ratings for compensation may be assigned where the schedular rating is less than total when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.

Prior to September 17, 2007, the Veteran's service-connected disabilities were sinusitis rated as 30 percent disabling, somatic symptom disorder rated as 10 percent disabling, eye disability rated as 10 percent disabling, and, rated as noncompensably disabling, residuals of dental surgical trauma to include pseudomonas aruginosa (psa) bacteria.  The service-connected disabilities had a combined rating of 40 percent.  See 38 C.F.R. § 4.25.  Moreover, as each of the disorders stems from a common etiology (residuals of dental surgery during service), the separate 30 and 10 and 10 percent ratings can be considered one 40 percent rating.  See 38 C.F.R. § 4.25.  Nevertheless, even with the 40 percent rating, the combined rating did not amount to at least 70 percent.  As such, the threshold percentage requirement for schedular consideration of a TDIU was not met prior to September 17, 2007.  38 C.F.R. § 4.16(a).  

As the preponderance of the evidence is against the claim to a TDIU on a schedular basis prior to September 17, 2007, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to a TDIU on a schedular basis is denied prior to September 17, 2007.  


REMAND

Certain evidence of record indicates that a TDIU may have been warranted on an extraschedular basis prior to September 17, 2007.  Medical evidence indicates that the Veteran experienced significant dental, sinus, and psychiatric disability between June 2004 and September 2007.  In an August 2015 statement asserting entitlement to a TDIU, the Veteran indicated that he had been unemployable since the early 2000s due to illness from service-connected disability.  He further indicated that he had applied for SSA disability benefits earlier in the appeal period, but that his claim had been denied because "they did not understand the complexity of the claim."  

The evidence dated prior to 2007 indicates that, although the Veteran did not then meet schedular requirements for the assignment of a TDIU under 38 C.F.R. § 4.16(a), he may have been unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  See 38 C.F.R. § 4.16(b) (2017).  As such, additional inquiry should be conducted in order to determine whether a TDIU was warranted on an extraschedular basis from June 14, 2004 to September 17, 2007.  The case should be referred to the Director, Compensation Service for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  In particular, include in the record any outstanding VA treatment records, the most recent of which are dated in November 2016.  All records/responses received must be associated with the claims file.  

2.  Submit to the Director, Compensation Service the issue of whether an extraschedular rating for a TDIU was warranted from June 14, 2004 to September 17, 2007.  The Veteran's service-connected disabilities during this time frame, as well as his employment history, educational and vocational attainment and all other factors having a bearing on his employability at that time (or the lack thereof) should be considered.  The response must be included in the claims file.

3.  Then readjudicate the TDIU claim for the period from June 14, 2004 to September 17, 2007.  38 C.F.R. § 4.16(b).  All evidence received since the July 2017 SSOC should be considered.  If the benefit sought remains denied, the Veteran should be provided with another SSOC. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 




______________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


